ON MOTION FOR REHEARING.
Per Curiam.
The fifth ground of the motion for new trial complains that the court failed to charge that if the original boundary line between the two lots in controversy was lost and could not be located, in that event the jury could apportion the acreage between the two lots. A note by the court which is attached to the fourth ground of the motion for new trial is to the effect that movants requested the court, in writing, to charge that neither party has actual possession of the land in controversy, and that the line in controversy was the original line run in 1832. The auditor found the Hall line to be the line as originally surveyed in 1832; and also the jury, to whom was submitted this issue, so found. Movants do not contend that apportionment would apply unless the 1832 line was lost and could not be found; in which event apportionment would apply. Apportionment has no application, for the reason that there is no evidence upon which a charge upon apportionment could be based. Besides, there was no exception of fact to the auditor’s finding, authorizing such a charge to the jury. The court can submit to the jury, and the jury can pass upon, only the exceptions filed to the auditor’s report. Had the court submitted to the jury this question, as contended for by movants, it would have been beyond the scope of the exceptions to the auditor’s report. See McDonald v. Dabney, 161 Ga. 711 (2, 3) (132 S. E. 547); Harris v. Lumpkin, 136 Ga. 47, 52 (70 *625S. E. 869); Whitfield-Baker Co. v. Anderson, 147 Ga. 242 (93 S. E. 406).